Exhibit 1 PRESS RELEASE Company Contacts IR Agency Contact Nachum Falek, VP Finance & CFO AudioCodes Tel: +972-3-976-4000 nachum@audiocodes.com Shirley Nakar, Director, Investor Relations AudioCodes Tel: +972-3-976-4072 shirley.nakar@audiocodes.com Erik Knettel, GraylingGlobal Tel: +1-646-284-9415 eknettel@hfgcg.com AudioCodes Reports First Quarter2008 Results Quarterly Revenues Rise 19.7% Year-Over-Yearto $43.7 million Lod, Israel – April 29, 2008–AudioCodes(NasdaqGS: AUDC), a leading provider of Voice over Packet (VoP) technologies and Voice Network products, today announced financial results for the first quarter ended March 31, 2008. Revenues for the first quarter ended March 31, 2008 were a record$43.7million compared to $42.8 million for the quarter ended December 31, 2007 and $36.5 million for the quarter ended March 31, 2007.First quarter revenues grew 2.1% compared to the quarter ended December 31, 2007and increased 19.7% compared to the first quarter of 2007. Net income in accordance with generally accepted accounting principles (GAAP) was $457,000, or $0.01per diluted share, for the first quarter of 2008compared to $1.0million, or $0.02per diluted share,for the fourth quarter of 2007 and a net loss of $3.4 million, or ($0.08)per diluted share, for the corresponding period last year. Non-GAAP net income was $3.1million, or $0.07per diluted share, in the first quarter of 2008 compared to $3.7 million, or $0.08 per diluted share, in the fourth quarter of 2007 and $506,000, or $0.01per diluted share, in the first quarter of 2007. Non-GAAP net income excludes (i) stock-based compensation expenses and (ii) amortization expenses related to the Nuera, Netrake and CTI Squared acquisitions. A reconciliation between net income on a GAAP basis and non-GAAP net income is provided in the tables that accompany the condensed consolidated financial statements contained in this release. Net cash provided by operating activities was $3.8 million in the first quarter of 2008 compared to net cash used in operating activities of $2.0 million in first quarter of 2007. Q1 2008 Financial Results Page1of 11 Cash and cash equivalents, short-term and long-term marketable securities, short-term and long-term bank deposits and structured notes were $137.6 million as of March 31, 2008 compared to $143.0 million as of December 31, 2007, and $132.6 million as of March 31, 2007.During the first quarter, AudioCodes made the second and final $5.0 million cash payment in connection with the Company’s acquisition of CTI Squared. During the first quarter of 2008, AudioCodes announced that the Company’s Board of Directors approved a stock repurchase program authorizing the purchase of up to 4,000,000 ordinary shares of AudioCodes stock, or the equivalent of approximately 10 percent of the Company’s outstanding share capital.As of April 28, 2008,1.9 million shares had been repurchased through this program at a total cost of $7.6 million. “AudioCodes is pleased to report record quarterly revenues and a fourth consecutive quarter of sequential top line growth,” stated Shabtai Adlersberg, Chairman of the Board, President and CEO of AudioCodes. “In the first quarter of 2008, we enjoyed continued momentum in our networking business and stability in our technology business. Leading the growth were sales of low and mid-density Media Gateways which increased 5% over the previous quarter. Additionally, we enjoyed new customer project wins, increased collaboration with our OEM and application software partners, and progressed in developing joint sales activities with large enterprise system integrators. With progress made this quarter in new product initiatives planned for the second half of 2008 and early 2009, we believe we have set a solid foundation for further growth in 2008 and beyond,” concluded Mr. Adlersberg. In the process of finalizing AudioCodes’ financial statements for the year ended December 31, 2007, the Company adjusted the deferred tax liability. The adjustment was a non-cash item that impacted AudioCodes’ GAAP results of operations for the year ended December 31, 2007. This adjustment does not affect the Company’s Non-GAAP results as previously reported. As a result of the adjustment, for the year ended December 31, 2007, AudioCodes recorded additional income tax expense in the amount of $2.0 million in the Company’s statements of operations.As the result, AudioCodes’ GAAP net loss for 2007 is $3.9 million, or ($0.09) per share, compared to the net loss for 2007 of $1.8 million, or ($0.04) per share, previously reported in the Company’s press release dated February 4, 2008. GAAP financial figures that contain this adjustment for the year ended December 31, 2007, as well as for each quarter in 2007, appear in a table that accompanies the condensed consolidated financial statements contained in this release. The audited financial statements that will be included in the Company’s Annual Report on Form 20-F to be filed with the Securities and Exchange Commission will reflect this adjustment. Q1 2008 Financial Results Page2of 11 Conference Call & Webcast Information AudioCodes will conduct a conference call at 9:00 A.M., Eastern Daylight Time on Wednesday, April 30, 2008 to discuss the first quarter financial results. The conference call will be simultaneously Webcast. Investors are invited to listen to the call live via Webcast at the AudioCodes corporate website at www.audiocodes.com. About AudioCodes AudioCodes Ltd. (NasdaqGS: AUDC) provides innovative, reliable and cost-effective Voice over IP (VoIP) technology, Voice Network Products, and Value Added Applications to Service Providers, Enterprises, OEMs, Network Equipment Providers and System Integrators worldwide. AudioCodes provides a diverse range of flexible, comprehensive media gateway, and media processing enabling technologies based on VoIPerfect(tm) AudioCodes' underlying, best-of-breed, core media architecture. The company is a market leader in VoIP equipment, focused on VoIP Media Gateway, Media Server, Session Border Controllers (SBC), Security Gateways and Value Added Application network products. AudioCodes has deployed tens of millions of media gateway and media server channels globally over the past ten years and is a key player in the emerging best-of-breed, IMS based, VoIP market.
